DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
 
Election/Restrictions
Applicant’s election with traverse of Group I, Species I, Species B, Species 2 in the reply filed on July 20, 2020 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the first and third species elections are improper because plasma screen 400 includes features of plasma screen 335 and edge ring may be seated on both support and plasma screen.  After further consideration of the specification, this argument is found persuasive.  Figure 4 is simply a top view of the plasma screen shown in Figure 3.  Figure 3 shows the edge ring is seated on both the plasma screen and substrate support.  Thus, the election of species requirement for Group 1 and Group 3 has been withdrawn and the election of species requirement for Group 2 still applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. 6,733,620) in view of Koshiishi et al. (U.S. 5,919,332).
Referring to Figures 1-2 and column 3, line 42-column 5, line 17, Sugiyama et al. disclose a semiconductor processing chamber 102 comprising:  a showerhead 126 (col. 4, lines 10-15); a substrate support 107 comprising a first surface and a second surface opposite the first surface, wherein a recess extends in the first surface of the substrate support and wherein the recess defines an annular sidewall (Fig. 2, col. 3, lines 50-59, see Fig. 2 below); a puck 104 defining a substrate support surface, wherein the puck is seated within the recess (Fig. 2, i.e. the puck 104 is seated within the recess on isolator 105); a power source 118 electrically coupled 
Sugiyama et al. fail to teach an isolator seated on top of the annular sidewall of the substrate support, wherein the isolator is an annular component and extends about the puck.
Referring to Figure 11 and column 16, lines 35-44, Koshiishi et al. teach that it is conventionally known in the art to provide an isolator 64 seated on top of the annular sidewall of the substrate support 65, wherein the isolator is an annular component and extends about the puck 6.  The isolator 64 provides additional insulation between the plasma screen 43 and the puck 6.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the top of the annular sidewall of the substrate support of Sugiyama et al. with an isolator as taught by Koshiishi et al. since it provides additional insulation between the plasma screen and the puck.  The resulting apparatus of Sugiyama et al. in view of Koshiishi et al. would yield an isolator seated on top of the annular sidewall of the substrate support, wherein the isolator is an annular component and extends about the puck.

With respect to claim 9, the semiconductor processing chamber of Sugiyama et al. further includes wherein a gap is maintained between a radial edge of the plasma screen 120 and sidewalls of the semiconductor processing chamber 102(Fig. 1, col. 5, lines 9-14).
With respect to claim 10, the semiconductor processing chamber of Sugiyama et al. further includes wherein the plasma screen 120 is maintained electrically isolated 105 from an electrostatic chuck portion 110 of the substrate support electrically coupled with the power source 118 (Fig. 1).
With respect to claim 11, Referring to Figures 1-2 and column 3, line 42-column 5, line 17, Sugiyama et al. disclose semiconductor processing chamber 102 comprising: a chamber sidewall 102 (Fig. 1); a showerhead 126 (col. 4, lines 10-15); a substrate support 104, 105, 106, 110 wherein the substrate support defines a processing region of the semiconductor processing chamber with the showerhead and the chamber sidewall, wherein the substrate support 107 comprises an interior region recessed from an annular exterior region, wherein the substrate support comprises an electrically conductive puck 104 seated within the interior region (see above Fig. 2, i.e. the puck 104 is seated within the interior region on isolator 105), wherein the substrate support is moveable from a first vertical position within the processing region to a second vertical position within the processing region proximate the showerhead (col. 3, lines 50-59); a power source 118 electrically coupled with the electrically conductive puck, the power source adapted to provide energy to the electrically conductive puck to form a bias plasma within 
Sugiyama et al. fail to teach an isolator seated on top of the annular exterior of the substrate support along a circumference of the substrate support.
Referring to Figure 11 and column 16, lines 35-44, Koshiishi et al. teach that it is conventionally known in the art to provide an isolator 64 seated on top of the annular exterior of the substrate support 65 along a circumference of the substrate support.  The isolator 64 provides additional insulation between the plasma screen 43 and the puck 6.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the top of the annular exterior of the substrate support of Sugiyama et al. with an isolator as taught by Koshiishi et al. since it provides additional insulation between the plasma screen and the puck.  The resulting apparatus of Sugiyama et al. in view of Koshiishi et al. would yield an isolator seated on top of the annular exterior of the substrate support along a circumference of the substrate support.
With respect to claim 12, the semiconductor processing chamber of Sugiyama et al. further includes wherein the plasma screen 120 is characterized by an interior radius and an 
With respect to claim 13, the semiconductor processing chamber of Sugiyama et al. further includes wherein the plasma screen 120 defines a plurality of apertures 120a within the exterior region of the plasma screen and extending about the plasma screen (Fig. 3, col. 4, lines 53-65).
With respect to claim 14, the semiconductor processing chamber of Sugiyama et al. further includes wherein the plasma screen 120 is coupled at an exterior edge of the substrate support 104, 105 along the interior region of the plasma screen (Figs. 1-2).
With respect to claim 15, the semiconductor processing chamber of Sugiyama et al. further includes wherein the substrate support 104 comprises an edge ring 112 circumscribing the substrate support, wherein the edge ring is seated on the interior region of the plasma screen 120 (Fig. 2, col. 4, lines 30-34).
With respect to claim 19, the semiconductor processing chamber of Sugiyama et al. further includes wherein the plasma screen 120 is coated  (i.e. aluminum oxide) on a first surface facing the showerhead (col. 4, lines 35-43).
Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. 6,733,620) in view of Koshiishi et al. (U.S. 5,919,332) as applied to claims 1-2, 9-15, and 19 above, and further in view of Dhindsa et al. (U.S. 2008/0149596).
The teachings of Sugiyama et al. in view of Koshiishi et al. have been discussed above.

Referring to Figures 2-3, Dhindsa et al. show that it is a conventionally known design for a plasma screen 314 to be characterized by a first thickness about an interior radius of the plasma screen, and wherein the plasma screen to be characterized by a second thickness less than the first thickness about an exterior radius of the plasma screen.  This configuration allows the plasma screen to securely mate to the substrate holder.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plasma screen of Sugiyama et al. in view of Koshiishi et al. such that the plasma screen is characterized by a first thickness about an interior radius of the plasma screen, and wherein the plasma screen is characterized by a second thickness less than the first thickness about an exterior radius of the plasma screen as taught by Dhindsa et al. since it is an alternate design that would improve the mating between the plasma screen and the substrate holder.
With respect to claim 17, Sugiyama et al. fail to teach wherein the plasma screen is characterized by a first thickness within the interior region, wherein the plasma screen is characterized by a second thickness within the exterior region, and wherein the plasma screen defines a ledge at the internal radius.
Referring to Figures 2-3, Dhindsa et al. show that it is a conventionally known design for a plasma screen 314 to be characterized by a first thickness within the interior region, wherein the plasma screen to be characterized by a second thickness within the exterior region, and wherein the plasma screen defines a ledge at the internal radius.  This configuration allows the .
Claims 4-8 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. 6,733,620) in view of Koshiishi et al. (U.S. 5,919,332) and Dhindsa et al. as applied to claims 3 above, and further in view of Li et al. (U.S. 6,178,919).
The teachings of Sugiyama et al. in view of Koshiishi et al. and Dhindsa et al. have been discussed above.  Specifically, Sugiyama et al. teach wherein the plasma screen 120 defines a plurality of apertures 120a through the plasma screen (Sugiyama et al., Fig. 3, col. 4, lines 53-65).
Sugiyama et al. in view of Koshiishi et al. and Dhindsa et al. is silent on wherein the plurality of apertures are circular.
Referring to Figures 4 and 5a-c and column 6, lines 39-65, Li et al. teach that it is conventionally known shape in the plasma screen art 500 for the plurality of apertures 502 to be circular.  Additionally, the apertures 502 of a plasma screen can have various shapes.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the plurality of apertures of Sugiyama et al. in view of Koshiishi et al. and Dhindsa et al. to be circular as taught by Li et al. since it is an alternate and equivalent shape for apertures in a plasma screen.   

With respect to claim 6, the semiconductor processing chamber of Sugiyama et al. further includes wherein each aperture 120a of the plurality of apertures is characterized by a profile including a taper 132 at least partially extending through the plasma screen 120 (Sugiyama et al., lines 18-19).
With respect to claim 7, the semiconductor processing chamber of Sugiyama et al. in view of Koshiishi et al., Dhindsa et al. and Li et al. further includes wherein the plasma screen 120 defines at least about 500 apertures through the plasma screen (Sugiyama et al., Fig. 3, col. 4, lines 53-65, Li et al., col. 6, lines 46-48).
With respect to claims 8 and 22-23, Sugiyama et al. in view of Koshiishi et al. and Dhindsa et al. are silent on wherein each aperture of the plurality of apertures is characterized by a diameter of less than or about 0.25 inches.
Referring to Figure 5A-5C and column 6, lines 39-65, Li et al. teach that it is conventionally known in the art for each aperture of the plurality of apertures 502 in a plasma screen 500 to be characterized by a diameter of less than or about 0.25 inches (i.e. 0.0625-0.125 in.) in order to effectively confine the plasma. Additionally, the apertures 502 of a plasma screen can have various shapes.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aperture of Sugiyama et al. in view of Koshiishi et al. and Dhindsa et al. such that each aperture of the plurality of apertures is characterized by a diameter .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. 6,733,620) in view of Koshiishi et al. (U.S. 5,919,332) as applied to claims 1-2, 9-15, and 19 above, and further in view of Kent et al. (U.S. 6,779,481).
The teachings of Sugiyama et al. in view of Koshiishi et al. have been discussed above.  Specifically, Koshiishi et al. teach wherein the semiconductor processing chamber further comprises an edge ring 62 comprising a channel, wherein the edge ring is seated on the isolator 64 and the plasma screen 43.
Sugiyama et al. in view of Koshiishi et al. fail to teach wherein the isolator further comprises a flange seated in the channel of the edge ring.
Referring to Figures 1-2, Kent et al. teach that it is conventionally known in the art for the isolator further comprises a flange seated in the channel of the edge ring since it’s an alternate shape to mate the isolator with the edge ring.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the isolator of Sugiyama et al. with a flange seated in the channel of the edge ring as taught by Kent et al. since it is since it’s an alternate and equivalent shape to mate the isolator with the edge ring and still function as an isolator.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new reference Koshiishi et al. teach an isolator seated on top of the annular sidewall of the substrate support, wherein the isolator is an annular component and extends about the puck.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716